The opinion of the court was delivered by
McEnbry, J.
Messrs. Simpson & Vizard, a commercial firm composed of John F. Simpson and Anthony Vizard, were the holders of certain bonds issued by the defendant company, and which were secured by mortgage on certain property belonging to the People’s Ice Manufacturing Company, defendant.
Mr. Anthony Vizard, one of the plaintiffs, was president of the People’s Ice Manufacturing Company.
Mrl John F. Simpson, the other plaintiff, was a stockholder of the company.
Messrs. Simpson & Vizard caused- the property of the company to be seized and sold under executory process, and they, the plaintiffs, bought it.
Thereupon, plaintiffs filed a rule to cancel city taxes and the liens and privileges securing same for the years 1886, 1887, 1888, 1889, 1890 and 1891, on two grounds:
1. Because of prescription.
2. Because the property had been engaged during that time in the manufacture of ice, more than five hands being employed in the factory.
*613The rule was made absolute as to the taxes, liens and privileges for the years 1889 and 1890.
The rule was discharged as to the city tax of 1888.
And it was made absolute, as to the liens and privileges only, for the years 1886 and 1887, reserving to the city the right to collect the taxes for those years from defendant.
From this judgment the city prosecutes this appeal.
The proposition of the city is that plaintiffs are not entitled to the relief sought, as Anthony Vizard was president of the company and John F. Simpson was a stockholder in the same, and that it was their duty to see that the taxes were paid, and that they can not take advantage of their own wrong. That the taxes of 1886, 1887 were due anterior to the time of signing and issuing the bonds.
Simpson & Vizard, as a commercial firm, was a distinct entity from the defendant corporation.
Their acts as officers of the company were distinct from their acts as members of the commercial firm of Simpson & Vizard.
Their official acts could not estop them, when acting in their individual capacities or as members of a commercial firm.
Judgment affirmed.